 1                                                                 JS-6
 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                               )
     SEBASTIAN PONCE BELTRAN,                    )    Case No. EDCV 18-2026-VBF (JEM)
12                                               )
                                Petitioner,      )
13                                               )    JUDGMENT
                  v.                             )
14                                               )
     WILLIAM SULLIVAN, Warden,                   )
15                                               )
                                Respondent.      )
16                                               )
17         In accordance with the Order Accepting Findings and Recommendations of United
18   States Magistrate Judge filed concurrently herewith,
19         IT IS HEREBY ADJUDGED that the action is dismissed with prejudice.
20

21   DATED: 0D\
                                                        VALERIE BAKER FAIRBANK
22                                                   UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
